Case 1:20-cv-11358-LTS Document 3-19 Filed 07/20/20 Page 1 of 6




            EXHIBIT 19
7/20/2020                  Boycott
                         Case      continues against Cambridge Whole
                              1:20-cv-11358-LTS                      Foods that sent
                                                                Document         3-19employees home07/20/20
                                                                                           Filed    for Black Lives Matter
                                                                                                                    Page   masks
                                                                                                                             2 of- The
                                                                                                                                    6 Boston Globe




   Boycott continues against Cambridge
   Whole Foods that sent employees home
   for Black Lives Matter masks
   By Abigail Feldman Globe Correspondent, Updated July 5, 2020, 8:05 p.m.




   Suverino Frith, an employee at the Whole Foods Market on River Street in Cambridge, read a statement in front of the store
   during a protest on Sunday. NATHAN KLIMA FOR THE BOSTON GLOBE/THE BOSTON GLOBE


   More than 10 days after Whole Foods employees were sent home for refusing to take
   off their Black Lives Matter face masks, Cambridge community members remain
   frustrated with the company.

   On Sunday, more than 40 people held signs in front of the River Street store, where they
   h            th       d          l              d        i       J        25 Th                            t di t          h
https://www.bostonglobe.com/2020/07/05/metro/boycott-continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-masks/      1/5
7/20/2020                  Boycott
                         Case      continues against Cambridge Whole
                              1:20-cv-11358-LTS                      Foods that sent
                                                                Document         3-19employees home07/20/20
                                                                                           Filed    for Black Lives Matter
                                                                                                                    Page   masks
                                                                                                                             3 of- The
                                                                                                                                    6 Boston Globe
   have gathered nearly every day since June 25. The group erupted into cheers every
   several minutes, marking each time they persuaded a shopper to buy groceries elsewhere.




   Protesters listened to Suverino Frith. NATHAN KLIMA FOR THE BOSTON GLOBE/THE BOSTON GLOBE


   A statement issued by the company said a longstanding dress code forbids employees
   from wearing slogans and messages that are not company-related.

   Many of the protesters, like Jason Slavick — who lives just across the street from the
   store — used to frequent the market. He and other boycott organizers have contacted
   local store managers as well as corporate leaders to argue that a company that pitches
   itself as a values-oriented business should change its policy.


                                                                         ADVERTISING




https://www.bostonglobe.com/2020/07/05/metro/boycott-continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-masks/      2/5
7/20/2020                  Boycott
                         Case      continues against Cambridge Whole
                              1:20-cv-11358-LTS                      Foods that sent
                                                                Document         3-19employees home07/20/20
                                                                                           Filed    for Black Lives Matter
                                                                                                                    Page   masks
                                                                                                                             4 of- The
                                                                                                                                    6 Boston Globe




   “There should be no place safe for racism, and the only way that happens is if they say it
   out loud and stop hiding behind neutrality,” he said.

   Suverino Frith was one of the original seven employees who was turned away after
   showing up to work in a Black Lives Matter mask. The 21-year-old spoke before the
   crowd, urging them to continue fighting.

   “These are careful people who want to be loud but not too loud,” he said, speaking about
   the company. “They don’t want to alienate anyone. They don’t really want to choose a
   side; they just want to seem like they are. Only that’s too bad, because we’re choosing a
   side for them.”




https://www.bostonglobe.com/2020/07/05/metro/boycott-continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-masks/      3/5
7/20/2020                  Boycott
                         Case      continues against Cambridge Whole
                              1:20-cv-11358-LTS                      Foods that sent
                                                                Document         3-19employees home07/20/20
                                                                                           Filed    for Black Lives Matter
                                                                                                                    Page   masks
                                                                                                                             5 of- The
                                                                                                                                    6 Boston Globe



   A girl wrote “BLM” with chalk in front of the Whole Foods Market on River Street. NATHAN KLIMA FOR THE BOSTON
   GLOBE/THE BOSTON GLOBE


   Though Frith, who has worked seasonally with the store for two years, had heard that
   employees had been turned away at other stores, he was still surprised when he and his
   colleagues were told to leave. Managers have some leeway about what rules the store
   enforces, he said.

   “With the core values that we have at the company, that we always talk about, it didn’t
   seem like that would be the response,” he said.

   Cambridge City Councilors Alanna Mallon and Quinton Zondervan were present Sunday
   after sending a strong statement to company leaders.

   “This protest shouldn’t be necessary to get Whole Foods to do the right thing,” Zondervan
   said.

   Several protesters held up painted wooden signs or banners that gave contact
   information for Whole Foods management.

   The last protesters left around 7:30 p.m. Two Cambridge police officers stood nearby
   throughout the rally, but kept their distance.



   Abigail Feldman can be reached at abigail.feldman@globe.com.




             Show 70 comments




                                                         ©2020 Boston Globe Media Partners, LLC
https://www.bostonglobe.com/2020/07/05/metro/boycott-continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-masks/      4/5
7/20/2020                  Boycott
                         Case      continues against Cambridge Whole
                              1:20-cv-11358-LTS                      Foods that sent
                                                                Document         3-19employees home07/20/20
                                                                                           Filed    for Black Lives Matter
                                                                                                                    Page   masks
                                                                                                                             6 of- The
                                                                                                                                    6 Boston Globe




https://www.bostonglobe.com/2020/07/05/metro/boycott-continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-masks/      5/5
